DETAILED ACTION
Introduction
Claims 1-3, 5-9, 11, and 18-23 have been examined in this application. Claims 1-3 and 6-9 are amended. Claims 5 and 11 are as previously presented. Claims 4, 10, and 12-17 are cancelled. Claims 18-23 are new. This is a non-final office action in response to the arguments and amendments filed 5/13/2022 and request for continued examination filed 6/10/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2019-135664 filed in Japan on 07/23/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
 
Specification
The amendments to the specification, filed 5/13/2022, are acceptable and the previous objection is therefore withdrawn.
Response to Arguments
Applicant’s arguments, filed 5/13/2022, have been fully considered.
Regarding the remarks pertaining to the previous objection to the specification (presented on p. 11, ln. 1-3), the amendments are acceptable and the previous objection is therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 11, ln. 4-9), the arguments and amendments are persuasive, and the previously made rejection is therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 11, ln. 10 – p. 13, ln. 3), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made for Claims 1-3, 5-9, and 11, in view of the additional prior art of US2020/0047773A1 (Akaba et al.) and Patent U.S. 6,285,944 B1 (Tange et al.). as well as the previously relied upon art of US2015/0241878A1 (Crombez et al.) and US2018/0067486A1 (Yako et al.).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "a situation detection device that detects a situation..." in Claim 1,
(b) "an operation device... configured to be operated by an occupant... and control the travel of the vehicle" in Claim 2,
(c) "a remote control signal receiving unit that is configured to receive a remote control signal..." in Claim 3,
(d) "a prohibition signal transmission device... configured to output a prohibition signal" in Claim 6,
because the claim limitations uses the generic placeholder “device” or “unit” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(a) specification ¶0044-0047 state that the situation detection device may be an antenna, a camera, or distance measuring device,
(b) specification ¶0031-0036 state that the operation device may be a motor control circuit, or an actuator to actuate a throttle valve, brake, or steering structure,
(c) specification ¶0049 states that the remote control signal receiving unit is hardware outputting radio wave and performing radio communication, i.e. an antenna,  and
 (d) specification ¶0059 recites that the prohibition signal transmission device is an antenna.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 6, 7, and 18-23, the claims recite “the processor causes the occupant to select…” between two driving modes. The disclosure as originally filed (see e.g. specification ¶0056-0058) recites that in certain steps of the flowchart of Figure 4, the occupant selects a mode. However, there does not appear to be any recitation of the processor causing the occupant to select, and the specification does not appear to describe or explain any function that the processor takes that corresponds to the “causing” operation. In other words, the claims and disclosure recite a result of the occupant selecting something, but do not describe how that desired result is achieved (see MPEP 2161.01(I)). Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 3, 5, 8, 9, 11, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2, 3, 5, 18, and 19), Claim 6 (for Claims 20 and 21), or Claim 7 (for Claims 8, 9, 11, 22, and 23), and for failing to cure the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 11, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 6, 7, and 18-23, the phrase “the processor causes the occupant to select…” renders the claims indefinite. The processor is stated to cause an action by the occupant, however, as best understood in light of the specification, there is no interface which allows the processor to directly control an occupant’s actions. The term “causes” appears to be an intended result, but it is unclear what function the processor actually performs in order to cause this result. It is unclear whether the causing corresponds to some processor output function, such as the processor prompting the user to make a selection via some display or interface, or other means, or alternatively if the causing is some input function, such as the processor merely being configured to receive data about the occupant which is then interpreted as a selection, or if the causing is some combination of these functions, or something else. The scope of the phrase is therefore indefinite. For the purposes of examination, the phrase is interpreted as the processor outputting any decision or data that prompts or requires some further input from the operator, which is indicative of a selection.
Claims 2, 3, 5, 8, 9, 11, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2, 3, 5, 18, and 19), Claim 6 (for Claims 20 and 21), or Claim 7 (for Claims 8, 9, 11, 22, and 23), and for failing to cure the deficiencies listed above.
Regarding Claims 18, 20, and 22, the format of the claims renders the claims indefinite. Each of the claims recite “when at a time of vehicle start-up (1) the second one of the two flags indicates that the occupant has not selected the mode in which the vehicle travels when in the prohibited state, and (2) the first one of the two flaps is in a reset state indicating that the prohibition signal is not received, the processor causes…”. However, due to the wording of the claim, it is not entirely clear whether the states recited in the phrases (1) and (2) are caused at each time of vehicle start-up (i.e. in response to the start-up, the second flag is set to indicate that the occupant has not selected the mode and the first flag is reset), or alternatively if the states recited in the phrases (1) and (2) are conditions that must be present, along with time of vehicle start-up, in order for the processor to then perform the causing (i.e. the phrases of (1) and (2) act as inputs or necessary conditions). The scope of the claims is therefore indefinite. For the purposes of examination, the claims are interpreted such that the phrases (1) and (2) are conditions that must be met, along with the start-up condition, in order for the processor to then cause the occupant to select.
Regarding Claims 19, 21, and 23, the format of the claims renders the claims indefinite. Each of the claims recite “wherein when at a time of vehicle start-up (1) the second one of the two flags indicates that the occupant has not selected the mode in which the vehicle travels when in the prohibited state, and (2) the first one of the two flags is in a state indicating that the prohibition signal has been received so that the prohibited state has been entered, the processor causes…”. However, due to the wording of the claim, it is not entirely clear whether the states recited in the phrases (1) and (2) are caused at each time of vehicle start-up (i.e. in response to the start-up, the second flag is set to indicate that the occupant has not selected the mode and the first flag is reset), or alternatively if the states recited in the phrases (1) and (2) are conditions that must be present, along with time of vehicle start-up, in order for the processor to then perform the causing (i.e. the phrases of (1) and (2) act as inputs or necessary conditions). The scope of the claims is therefore indefinite. For the purposes of examination, the claims are interpreted such that the phrases (1) and (2) are conditions that must be met, along with the start-up condition, in order for the processor to then cause the occupant to select.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0047773A1 (Akaba et al.) in view of Publication US2015/0241878A1 (Crombez et al.), further in view of Publication US2018/0067486A1 (Yako et al.), further in view of Patent U.S. 6,285,944 B1 (Tange et al.).

Regarding Claim 1, Akaba et al. discloses a vehicle control device for controlling a vehicle (see Figure 2, [0052] components of the vehicle including the automated driving control unit), the vehicle control device comprising:
a memory (see [0021, 0065]);
a processor (see [0065]); and
a situation detection device (see Figure 2, [0052, 0055] camera, radar, or finder (LIDAR) and object recognition device) that detects a situation around a periphery of the vehicle (see Figure 2, [0056] detecting the situation of objects in the vicinity of the vehicle) and outputs a situation detection signal based on detection results (see [0056] outputting a recognition result to the automated driving control unit), wherein 
the processor (see [0092] the flowchart of Figure 5, performed by the automated driving control unit, [0065] using a processor) is configured (i) to receive the situation detection signal (see [0067] use of the outside world recognizer to process the object recognition signals) when the vehicle travels in an autonomous automatic driving mode (see [0070] responding to the outside situation for action planning, for automated driving (e.g. at the first node of the flowchart of Figure 5)) and to control travel of the vehicle based on the situation detection signal (see [0067, 0070, 0074] action plan generation and execution based on the object signals), (ii) and to enter a prohibited state that prohibits control of the travel of the vehicle in the autonomous automatic driving mode in the prohibited area (see Figure 5, [0093] S100 determining a first condition such as [0080, 0082] encountering an environment (area) in which it would be difficult to continue automated driving, which causes (see Figure 5) a prohibiting of the automated driving and transition to another driving mode).


As above, Akaba et al. discloses determining areas where the autonomous automatic driving mode is prohibited (see [0080-0082] and complete mapping above).

Akaba et al. does not explicitly recite the processor:
to receive a prohibition signal that is output from outside the vehicle as a result of the vehicle entering a reception-enabled range of a prohibited area in which the travel of the vehicle in the autonomous automatic driving mode is prohibited.

However, Crombez et al. teaches a vehicle control device (see Figure 1, vehicle 101 with autonomous driving module) configured:
to receive a prohibition signal that is output from outside the vehicle (see Figure 4, [0048] block 415 detecting a marker, which [0022] can use radio signals and [0009] conveys a rule that autonomous driving is prohibited) as a result of the vehicle entering a reception-enabled range of a prohibited area in which the travel of the vehicle in the autonomous automatic driving mode is prohibited (see [0024] the marker can be inside the prohibited area, i.e. the signal received by the processor necessarily being a result of the vehicle entering within a range of the area where reception is possible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the “first condition” of Akaba et al. to additionally include a condition wherein a prohibition signal is received, as taught by Crombez et al., with the motivation of enhancing the robustness of the system to respond to additional conditions which would prohibit autonomous driving and improving the effectiveness of the vehicle to respond to situations like upcoming construction zones, accidents, or other situations (see Crombez et al. [0001]).


Additionally, Akaba et al. does not explicitly recite:
(iii) to use two flags to control a mode in which the vehicle travels and to reset one of the two flags when the prohibition signal is not received, and
a first one of the two flags controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited.

However, Yako et al. teaches a control device in autonomous driving (see [0023]),
(iii) to use a flag to control a mode in which the vehicle travels (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive) and to reset the flag when the prohibition is no longer active (see [0023] a flag which disabled the autonomous mode can be cleared (reset) when autonomous driving is permitted), and
the flag controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control device of Akaba et al. to use a flag to control the automated driving mode, and reset the flag, as is taught by Yako et al., with the motivation of enhancing the robustness and safety of the system to use a flag which can prohibit autonomous driving in other scenarios such as when the driver is not familiar or qualified with driver responsibilities for autonomous driving (see Yako et al. [0005]).
Examiner’s note: the reference Crombez et al. therefore modifies the determination in Akaba et al. that autonomous driving is prohibited, and Yako et al. separately modifies the response to determining that autonomous driving is prohibited is Akaba et al. with the use of the flag.


Akaba et al. further discloses that an occupant may select the mode in which the vehicle travels when in the prohibited state in which the travel of the vehicle in the autonomous automatic driving mode is prohibited (see Figure 5, [0087-0089, 0095, 0096] S108, the driver can perform an operation of a predetermined amount or more to take manual control, otherwise remote driving is started) and 
further discloses that based on display of a request (see Figure 5, S106), the processor causes the occupant to select (see Figure 5, [0087-0089, 0095, 0096] S108) between whether the vehicle travels in (a) a manual mode in which the occupant of the vehicle drives the vehicle (see Figure 5, S104, [0084]) or (b) a remote control mode in which an operator external of the vehicle drives the vehicle (see Figure 5, S110 [0096]), while in the prohibited state (see Figure 5, in response to the first condition being satisfied).


Akaba et al. does not explicitly recite:
(iii) to use two flags to control a mode in which the vehicle travels;
a second one of the two flags indicates whether an occupant of the vehicle has selected the mode in which the vehicle travels when in the prohibited state in which the travel of the vehicle in the autonomous automatic driving mode is prohibited, and
when the second one of the two flags indicates that the occupant has not selected the mode in which the vehicle travels when in the prohibited state, the processor causes the occupant to select between whether the vehicle travels in (a) a manual mode in which the occupant of the vehicle drives the vehicle or (b) a remote control mode in which an operator external of the vehicle drives the vehicle, while in the prohibited state.

However, Tange et al. teaches a second flag used for vehicle control (see Figure 18, 30:60-62, continuation confirmation flag FC), wherein
a second one of the two flags indicates whether an occupant of the vehicle has selected between two choices (see 30:60-65, the flag FC representing whether the vehicular driver has selected one of two selections), and
when the second one of the two flags indicates that the occupant has not selected a choice, the processor causes the request (see Figure 18, when FC is not 1 in SSSS51, then (31:13-22) the driver is informed and requested for confirmation in SSSS54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the choice between manual and remote driving of Akaba et al. to be use the technique to track choices, including tracking with a flag, as taught by Tange et al., such that the request of Akaba et al. (and therefore the causing of the selection) is in response to no selection, as taught by Tange et al., with the motivation of enhancing the robustness of the vehicle to track user selection, and improving the informing of the driver relative to changing modes (see Tange et al., 30:45-51).

Examiner’s note: the reference Tange et al. separately modifying steps S106-S108 in Akaba et al. with the use of the flag, resulting in the overall combination having the two flags which control a mode in which the vehicle travels.

Regarding Claim 2, Akaba et al. discloses the vehicle control device of claim 1, further comprising an operation device that is provided in the vehicle (see Figure 2, [0077] brake device 210 with a motor and ECU or [0076, 0108] control circuit for throttle valve opening degree, or [0078] steering circuit and motor), that is configured to be operated by the occupant of the vehicle (see [0084] manual driving in which the travel driving force output device 200, the brake device 210, and the steering device 220 are operated on the basis of the amount of operation of the driving operator 80), and that is configured to control the travel of the vehicle by being operated when the vehicle travels in the manual mode (see [0084] operated on the basis of the amount of operation of the driving operator 80), which is a travel operation control mode that is different from the autonomous automatic driving mode (see Figure 5), wherein the processor permits control of travel of the vehicle in the manual mode in the prohibited area (see Figure 5, the processor permitting manual driving in S104 when autonomous driving is prohibited when the first condition is satisfied in S100).

Regarding Claim 3, Akaba et al. discloses the vehicle control device of claim 1, further comprising a remote control signal receiving unit (see [0057] communication device 20 wirelessly communicating) that is configured to receive a remote control signal (see [0086] remote control using communication device 20) based on operation by the operator external to the vehicle (see [0086] the remote operation at an outside-vehicle facility, and [0096] by a person), wherein the processor controls the travel of the vehicle based on the remote control signal received by the remote control signal receiving unit when the vehicle travels in the remote control mode (see [0091] controlling the travel driving force output device 200, the brake device 210, and the steering device 220 on the basis of replied control information), which is a travel operation control mode that is different from the autonomous automatic driving mode (see Figure 5), and permits control of the travel of the vehicle in the remote control mode in the prohibited area (see Figure 5, the processor permitting remote driving in S110 when autonomous driving is prohibited when the first condition is satisfied in S100).

Regarding Claim 5, Akaba et al. further discloses wherein the processor is configured to switch from the autonomous automatic driving mode to the manual mode as a result of the processor determining that autonomous driving is prohibited (see Figure 5, switching from automated driving at the beginning of the flowchart to manual mode at S104 as a result of the first condition being met at S100, wherein [0082] a surrounding environment makes automated driving difficult).

Akaba et al. does not explicitly recite the vehicle control device of claim 2, wherein the processor is configured to switch… as a result of the processor receiving the prohibition signal.

However, as above, Crombez et al. teaches the vehicle control device,
wherein the processor is configured to switch to the manual mode as a result of the processor receiving the prohibition signal. (see Figure 4, switching to manual driving in steps 430-435 based on the input from the marker in step 415 which [0009, 0023] provides a signal prohibiting autonomous travel).
The motivation to combine Akaba et al. and Crombez et al. was provided above in the rejection of Claim 1.

Regarding Claim 6, Akaba et al. discloses an automatic driving prohibition system (see Figure 2, vehicle including automated driving control unit which (Figure 5, S100) prohibits automatic driving when a first condition is met), comprising:
a vehicle control device that is provided at the vehicle (see Figure 2, [0052] components of the vehicle including the automated driving control unit), and that has a memory and a processor (see [0021, 0065]), the processor being configured (see [0092] the flowchart of Figure 5, performed by the automated driving control unit, [0065] using a processor): (i) to control travel of the vehicle in an autonomous automatic driving mode that controls the travel of the vehicle based on detection results of a situation around a periphery of the vehicle (see [0067, 0070, 0074] action plan generation and execution based on the object signals) obtained by a situation detection device (see Figure 2, [0052, 0055] camera, radar, or finder (LIDAR) and object recognition device), (ii) to prohibit control of the travel of the vehicle in the autonomous automatic driving mode in the prohibited area (see Figure 5, [0093] S100 determining a first condition such as [0080, 0082] encountering an environment (area) in which it would be difficult to continue automated driving, which causes (see Figure 5) a prohibiting of the automated driving and transition to another driving mode).


As above, Akaba et al. discloses determining areas where the autonomous automatic driving mode is prohibited (see [0080-0082] and complete mapping above).

Akaba et al. does not explicitly recite the system comprising:
a prohibition signal transmission device that is installed in a prohibited area externally to a vehicle and that is configured to output a prohibition signal; and the processor:
(ii) to prohibit control of the travel of the vehicle in the autonomous automatic driving mode in the prohibited area as a result of receiving the prohibition signal.

However, Crombez et al. teaches a control system comprising:
a prohibition signal transmission device (see [0009] a marker 160 can convey information prohibiting autonomous control, and [0022] can be a radio transponder (see supporting NPL reference “Radio – Wikipedia”, p. 1, radio communication systems require an antenna)) that is installed in a prohibited area externally to a vehicle (see [0024] a marker 160 can be placed in a construction zone which [0009, 0052] is an area prohibiting autonomous control) and that is configured to output a prohibition signal (see [0022-0023] the marker outputting a radio signal which can be detected by a radio data collector on a vehicle); and the processor:
(ii) to prohibit control of the travel of the vehicle in the autonomous automatic driving mode (see Figure 4, [0052] step 430, the computer 105 determines to transition the vehicle to manual control, which may be based on detected marker 160) in the prohibited area as a result of receiving the prohibition signal (see Figure 4, [0052] as a result of detecting a marker 160 which indicates the vehicle is approaching a particular area requiring manual control, see also [0009] the markers 160 convey information about an area where autonomous control of a vehicle 101 is prohibited, and [0023] using a radio data collector to receive the prohibition signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and “first condition” of Akaba et al. to additionally include a signal transmission device and act responsive to a condition wherein a prohibition signal is received, as taught by Crombez et al., with the motivation of enhancing the robustness of the system to respond to additional conditions which would prohibit autonomous driving and improving the effectiveness of the vehicle to respond to situations like upcoming construction zones, accidents, or other situations (see Crombez et al. [0001]).


Additionally, Akaba et al. does not explicitly recite:
 (iii) to use two flags to control a mode in which the vehicle travels and to reset one of the two flags when the prohibition signal is not received, wherein
a first one of the two flags controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited.

However, Yako et al. teaches a control device in autonomous driving (see [0023]),
(iii) to use a flag to control a mode in which the vehicle travels (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive) and to reset the flag when the prohibition is no longer active (see [0023] a flag which disabled the autonomous mode can be cleared (reset) when autonomous driving is permitted), and
the flag controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control device of Akaba et al. to use a flag to control the automated driving mode, and reset the flag, as is taught by Yako et al., with the motivation of enhancing the robustness and safety of the system to use a flag which can prohibit autonomous driving in other scenarios such as when the driver is not familiar or qualified with driver responsibilities for autonomous driving (see Yako et al. [0005]).
Examiner’s note: the reference Crombez et al. therefore modifies the determination in Akaba et al. that autonomous driving is prohibited, and Yako et al. separately modifies the response to determining that autonomous driving is prohibited is Akaba et al. with the use of the flag.


Akaba et al. further discloses that an occupant may select the mode in which the vehicle travels when in the prohibited state in which the travel of the vehicle in the autonomous automatic driving mode is prohibited (see Figure 5, [0087-0089, 0095, 0096] S108, the driver can perform an operation of a predetermined amount or more to take manual control, otherwise remote driving is started) and 
further discloses that based on display of a request (see Figure 5, S106), the processor causes the occupant to select (see Figure 5, [0087-0089, 0095, 0096] S108) between whether the vehicle travels in (a) a manual mode in which the occupant of the vehicle drives the vehicle (see Figure 5, S104, [0084]) or (b) a remote control mode in which an operator external of the vehicle drives the vehicle (see Figure 5, S110 [0096]), while in the prohibited state (see Figure 5, in response to the first condition being satisfied).

Akaba et al. does not explicitly recite:
(iii) to use two flags to control a mode in which the vehicle travels; and
a second one of the two flags indicates whether an occupant of the vehicle has selected the mode in which the vehicle travels when in the prohibited state in which the travel of the vehicle in the autonomous automatic driving mode is prohibited, and
when the second one of the two flags indicates that the occupant has not selected the mode in which the vehicle travels when in the prohibited state, the processor causes the occupant to select between whether the vehicle travels in (a) a manual mode in which the occupant of the vehicle drives the vehicle or (b) a remote control mode in which an operator external of the vehicle drives the vehicle, while in the prohibited state.

However, Tange et al. teaches a second flag used for vehicle control (see Figure 18, 30:60-62, continuation confirmation flag FC), wherein
a second one of the two flags indicates whether an occupant of the vehicle has selected between two choices (see 30:60-65, the flag FC representing whether the vehicular driver has selected one of two selections), and
when the second one of the two flags indicates that the occupant has not selected a choice, the processor causes the request (see Figure 18, when FC is not 1 in SSSS51, then (31:13-22) the driver is informed and requested for confirmation in SSSS54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the choice between manual and remote driving of Akaba et al. to be use the technique to track choices, including tracking with a flag, as taught by Tange et al., such that the request of Akaba et al. (and therefore the causing of the selection) is in response to no selection, as taught by Tange et al., with the motivation of enhancing the robustness of the vehicle to track user selection, and improving the informing of the driver relative to changing modes (see Tange et al., 30:45-51).

Examiner’s note: the reference Tange et al. separately modifying steps S106-S108 in Akaba et al. with the use of the flag, resulting in the overall combination having the two flags which control a mode in which the vehicle travels.

Regarding Claim 7, Akaba et al. discloses a vehicle control method for controlling a vehicle (see Figure 5, [0006]), the vehicle control method comprising:
by a situation detection device (see Figure 2, [0052, 0055] camera, radar, or finder (LIDAR) and object recognition device), detecting a situation around a periphery of the vehicle (see Figure 2, [0056] detecting the situation of objects in the vicinity of the vehicle) and outputting a situation detection signal based on detection results (see [0056] outputting a recognition result to the automated driving control unit); and
by a processor (see [0092] the flowchart of Figure 5, performed by the automated driving control unit, [0065] using a processor), (i) controlling travel of the vehicle based on the situation detection signal (see [0067, 0070, 0074] action plan generation and execution based on the object signals) when the vehicle travels in an autonomous automatic driving mode(see [0070] responding to the outside situation for action planning, for automated driving (e.g. at the first node of the flowchart of Figure 5)), 
entering a prohibited area in which the travel of the vehicle in the autonomous automatic driving mode is prohibited and entering a prohibited state prohibiting control of the travel of the vehicle in the autonomous automatic driving mode in the prohibited area (see Figure 5, [0093] S100 determining a first condition such as [0080, 0082] encountering an environment (area) in which it would be difficult to continue automated driving, which causes (see Figure 5) a prohibiting of the automated driving and transition to another driving mode), 


As above, Akaba et al. discloses determining areas where the autonomous automatic driving mode is prohibited (see [0080-0082] and complete mapping above).

Akaba et al. does not explicitly recite the processor:
(ii) receiving a prohibition signal that is output from outside the vehicle as a result of the vehicle entering a reception-enabled range of a prohibited area in which the travel of the vehicle in the autonomous automatic driving mode is prohibited.

However, Crombez et al. teaches a method in a vehicle control device (see Figure 1, vehicle 101 with autonomous driving module):
 (ii) receiving a prohibition signal that is output from outside the vehicle (see Figure 4, [0048] block 415 detecting a marker, which [0022] can use radio signals and [0009] conveys a rule that autonomous driving is prohibited) as a result of the vehicle entering a reception-enabled range of a prohibited area in which the travel of the vehicle in the autonomous automatic driving mode is prohibited (see [0024] the marker can be inside the prohibited area, i.e. the signal received by the processor necessarily being a result of the vehicle entering within a range of the area where reception is possible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and “first condition” of Akaba et al. to additionally include a condition wherein a prohibition signal is received, as taught by Crombez et al., with the motivation of enhancing the robustness of the system to respond to additional conditions which would prohibit autonomous driving and improving the effectiveness of the vehicle to respond to situations like upcoming construction zones, accidents, or other situations (see Crombez et al. [0001]).


Additionally, Akaba et al. does not explicitly recite the method including:
(iii) using two flags to control a mode in which the vehicle travels and resetting one of the two flags when the prohibition signal is not received, wherein 
a first one of the two flags controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited.

However, Yako et al. teaches a method in a control device in autonomous driving (see [0023]),
(iii) to use a flag to control a mode in which the vehicle travels (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive) and resetting the flag when the prohibition is no longer active (see [0023] a flag which disabled the autonomous mode can be cleared (reset) when autonomous driving is permitted), and
the flag controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Akaba et al. to use a flag to control the automated driving mode, and reset the flag, as is taught by Yako et al., with the motivation of enhancing the robustness and safety of the system to use a flag which can prohibit autonomous driving in other scenarios such as when the driver is not familiar or qualified with driver responsibilities for autonomous driving (see Yako et al. [0005]).
Examiner’s note: the reference Crombez et al. therefore modifies the determination in Akaba et al. that autonomous driving is prohibited, and Yako et al. separately modifies the response to determining that autonomous driving is prohibited is Akaba et al. with the use of the flag.


Akaba et al. further discloses that an occupant may select the mode in which the vehicle travels when in the prohibited state in which the travel of the vehicle in the autonomous automatic driving mode is prohibited (see Figure 5, [0087-0089, 0095, 0096] S108, the driver can perform an operation of a predetermined amount or more to take manual control, otherwise remote driving is started) and 
further discloses that based on display of a request (see Figure 5, S106), the processor causes the occupant to select (see Figure 5, [0087-0089, 0095, 0096] S108) between whether the vehicle travels in (a) a manual mode in which the occupant of the vehicle drives the vehicle (see Figure 5, S104, [0084]) or (b) a remote control mode in which an operator external of the vehicle drives the vehicle (see Figure 5, S110 [0096]), while in the prohibited state (see Figure 5, in response to the first condition being satisfied).

Akaba et al. does not explicitly recite:
(iii) to use two flags to control a mode in which the vehicle travels;
a second one of the two flags indicates whether an occupant of the vehicle has selected the mode in which the vehicle travels when in the prohibited state in which the travel of the vehicle in the autonomous automatic driving mode is prohibited, and
when the second one of the two flags indicates that the occupant has not selected the mode in which the vehicle travels when in the prohibited state, the processor causes the occupant to select between whether the vehicle travels in (a) a manual mode in which the occupant of the vehicle drives the vehicle or (b) a remote control mode in which an operator external of the vehicle drives the vehicle, while in the prohibited state.

However, Tange et al. teaches a second flag used for vehicle control (see Figure 18, 30:60-62, continuation confirmation flag FC), wherein
a second one of the two flags indicates whether an occupant of the vehicle has selected between two choices (see 30:60-65, the flag FC representing whether the vehicular driver has selected one of two selections), and
when the second one of the two flags indicates that the occupant has not selected a choice, the processor causes the request (see Figure 18, when FC is not 1 in SSSS51, then (31:13-22) the driver is informed and requested for confirmation in SSSS54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the choice between manual and remote driving of Akaba et al. to be use the technique to track choices, including tracking with a flag, as taught by Tange et al., such that the request of Akaba et al. (and therefore the causing of the selection) is in response to no selection, as taught by Tange et al., with the motivation of enhancing the robustness of the vehicle to track user selection, and improving the informing of the driver relative to changing modes (see Tange et al., 30:45-51).
Examiner’s note: the reference Tange et al. separately modifying steps S106-S108 in Akaba et al. with the use of the flag, resulting in the overall combination having the two flags which control a mode in which the vehicle travels.

Regarding Claim 8, Akaba et al. discloses the vehicle control method of claim 7, further comprising, by the processor, permitting control of the travel of the vehicle in the manual mode in the prohibited area (see Figure 5, the processor permitting manual driving in S104 when autonomous driving is prohibited when the first condition is satisfied in S100).

Regarding Claim 9, Akaba et al. discloses the vehicle control method of claim 7, further comprising:
by a remote control signal receiving unit (see [0057] communication device 20 wirelessly communicating), receiving a remote control signal based on operation by the operator external to the vehicle (see [0091] replied control information [0086] from an outside-vehicle facility [0096] operation by a person); and
by the processor, controlling the travel of the vehicle based on the remote control signal received by the remote control signal receiving unit when the vehicle travels in the remote control mode (see [0091] controlling the travel driving force output device 200, the brake device 210, and the steering device 220 on the basis of replied control information), which is a travel operation control mode that is different from the autonomous automatic driving mode (see Figure 5), and permitting control of the travel of the vehicle in the remote control mode in the prohibited area (see Figure 5, the processor permitting remote driving in S110 when autonomous driving is prohibited when the first condition is satisfied in S100).

Regarding Claim 11, Akaba et al. further discloses the vehicle control method of claim 8, further comprising, by the processor, switching from the autonomous automatic driving mode to the manual mode as a result of the processor determining that autonomous driving is prohibited (see Figure 5, switching from automated driving at the beginning of the flowchart to manual mode at S104 as a result of the first condition being met at S100, wherein [0082] a surrounding environment makes automated driving difficult).

Akaba et al. does not explicitly recite the vehicle control method of claim 8, further comprising, by the processor, switching… as a result of the processor receiving the prohibition signal.

However, as above, Crombez et al. teaches the vehicle control method, including
by the processor, switching to the manual mode as a result of the processor receiving the prohibition signal (see Figure 4, switching to manual driving in steps 430-435 based on the input from the marker in step 415 which [0009, 0023] provides a signal prohibiting autonomous travel).
The motivation to combine Akaba et al. and Crombez et al. was provided above in the rejection of Claim 1.

Allowable Subject Matter
Claims 18-23 are objected to as being dependent upon a rejected base claim and are rejected under 112(b), but would be allowable if amended to overcome the rejections under 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for indicating allowable subject matter:
Regarding Independent Claims 1, 6, and 7, the prior art references US2020/0047773A1 (Akaba et al.), US2015/0241878A1 (Crombez et al.), US2018/0067486A1 (Yako et al.), and U.S. 6,285,944 B1 (Tange et al.) render the limitations of the claims obvious (see complete mapping and rationale for obviousness under Claim Rejections – 103, above). 
US2001/0004724A1 (Nagaki) teaches use of a priority flag for choosing between two data sources (see e.g. Figure 8, [0015-0016]).
US2020/0406914A1 teaches a flag authorizing user intervention in a vehicle (see e.g. [0013]).
US2022/0011768A1 teaches switching to a manual or remote mode when autonomous driving is ended (see e.g. Figure 4, [0045]).
US2022/0126878A1 teaches a passenger registering a preference between handover to the passenger or handover to a remote valet service (see e.g. [0090]).
However, regarding Claims 18, 20, and 22, the prior art does not disclose or render obvious a device/system/method:

wherein, when at a time of vehicle start-up (1) the second one of the two flags indicates that the occupant has not selected the mode in which the vehicle travels when in the prohibited state, and (2) the first one of the two flaps is in a reset state indicating that the prohibition signal is not received, the processor causes the occupant to (A) select between whether the vehicle travels in the manual mode or the remote control mode while in the prohibited state and (B) select between the manual mode, the remote control mode and the autonomous automatic driving mode for initial driving of the vehicle.
Examiner’s note: the prior art does not disclose or render obvious the subject matter of the claim, as it is interpreted under 112(b) (see Claim Rejections – 112) above).
Regarding Claims 19, 21, and 23, the prior art does not disclose or render obvious a device/system/method:

wherein, when at a time of vehicle start-up (1) the second one of the two flags indicates that the occupant has not selected the mode in which the vehicle travels when in the prohibited state, and (2) the first one of the two flags is in a state indicating that the prohibition signal has been received so that the prohibited state has been entered, the processor causes the occupant to select between whether the vehicle travels in the manual mode or the remote control mode while in the prohibited state for initial driving of the vehicle.
Examiner’s note: the prior art does not disclose or render obvious the subject matter of the claim, as it is interpreted under 112(b) (see Claim Rejections – 112) above).
Applicant’s arguments (presented on p. 13) that the prior art does not teach the newly recited features are persuasive. The combination of limitations defining the particular states of the two flags and the response by the processor, when at a time of start-up, combined with the particularly claimed parts integrated into the vehicle is not found or made obvious by the prior art. Although the use of a first and second flag is determined to be obvious as recited in the independent claims, the integrated use of both flags together for a particular result, as recited in Claims 18-23, is not determined to be obvious without resorting to improper hindsight of the claims. The combination with the other claim limitations are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 18-23 would be allowable. 
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure (see Allowable Subject Matter above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619